Citation Nr: 1507198	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  11-22 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bruxism, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for asbestosis.  

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure.  

4.  Entitlement to service connection for a low back disorder.  

5.  Entitlement to service connection for tuberculosis.

6.  Entitlement to service connection for hearing loss.  

7.  Entitlement to service connection for a kidney cyst.  


REPRESENTATION

Veteran represented by:	Robert Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in June 2009 and May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in November 2014.  A transcript of that proceeding is of record.  

In a notice of disagreement received by VA in May 2012 and in his substantive appeal received by VA in October 2012, the Veteran indicated that he was seeking to reopen a previously denied claim for service connection for a disorder of the temporomandibular joint.  A claim therefor was denied by the Board in its decision of June 2010, wherein it is noted the Board specifically referred to the RO what it then considered to be a separate issue of the Veteran's entitlement to service connection for bruxism, which the Veteran has since expanded to include as due to his service-connected PTSD.  It, too, is noted that the RO has not developed the issue of entitlement to service connection for bruxism on the basis of whether new and material evidence has been received by VA to reopen a previously denied claim.  

The Board herein finds that new and material evidence has been received by VA to reopen previously denied claims for service connection for asbestosis and peripheral neuropathy.  Those reopened claims, as well as the original claim for service connection for bruxism, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The record also reflects that the Veteran in April 2014 filed a notice of disagreement with actions taken by the RO in April 2013, denying entitlement to service connection for a low back disorder, tuberculosis, hearing loss, and a kidney cyst.  No statement of the case is shown to have been issued as to any such matter, nor has there been a withdrawal of any such claim, and on that basis, remand to permit the RO to issue a statement of the case, as appropriate, is required per Manlincon v. West, 12 Vet. App. 239 (1999).  This is addressed further in the REMAND below.  


FINDINGS OF FACT

1.  Service connection for asbestosis and for peripheral neuropathy was most recently denied by AOJ action in June 2005, and following written notice to the Veteran as to the actions taken and his appellate rights, no timely appeal of either denial was perfected within the time limits prescribed by law.  

2.  Following entry of the June 2005 denials, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claims for service connection for asbestosis and for peripheral neuropathy of the extremities.  


CONCLUSION OF LAW

The June 2005 denials of service connection for asbestosis and for peripheral neuropathy of the extremities are final; new and material evidence has been received by VA since entry of those denials so as to permit reopening of those previously denied claims.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the Veteran, it is unnecessary to discuss the VA's efforts to comply with its duties to notify and assist at this time. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for asbestosis and for peripheral neuropathy of the extremities was most recently denied by VA through an RO rating decision of June 2005.  The basis of the denial for service connection for asbestosis was that no clinical diagnosis of that disorder was indicated and the basis of the denial of peripheral neuropathy, to include as due to herbicide exposure, was that it was not shown that the claimed disorder occurred in or was caused by service.  Notice of the denials was provided to the Veteran in June 2005 and he initiated an appeal of those denials with a notice of disagreement in February 2006, followed by the RO's issuance of a statement of the case in January 2007.  However, the Veteran failed to timely perfect his appeal as to either issue within the prescribed time period, thereby rendering final the June 2005 denials.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claims.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denials.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of the Veteran's sworn testimony at his Board hearing in November 2014 detailing his multiple exposures in service to radiation, asbestos, toxic herbicides, and tropical filth while serving aboard the U.S.S. Hickman County with resultant suppression of his immune system; that he was an ironworker by training and reported that he was an expert in addressing matters relating to asbestos; that he had been diagnosed by medical professionals with growths in his lungs due to asbestos exposure; and that he had been found by one or attending physicians as having peripheral neuropathy, manifested by cold and numb feet, which he related began in service.  

This testimonial evidence, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the Veteran's claims for service connection for asbestosis and peripheral neuropathy by way of service incurrence.  To that extent, alone, the previously denied claims therefor are reopened and such matters are further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the Veteran's previously denied claims for service connection for asbestosis and peripheral neuropathy of the extremities are reopened.  To that extent, alone, the appeal is allowed. 


REMAND

There remain for consideration the merits of the Veteran's reopened claims and his original claim for service connection for bruxism, to include as secondary to service-connected PTSD, pending the completion of additional development as sought below.  The RO has previously conceded herbicide exposure and that the Veteran engaged in combat - the bases of grants of service connection for a skin disorder and PTSD, respectively.  Based on the facts of record, VA examinations and medical opinions as to each of the disabilities in question.  

The record includes a VA examination request, dated in December 2014, for evaluation of peripheral neuropathy, but the report of that examination, if in fact the evaluation was conducted, is not now of record.  Notice is taken as well that a VA oral/dental examination in September 2007 did not address the nexus of the Veteran's diagnosed bruxism to service or service-connected PTSD, and although the electronic record indicates that a further VA examination of the oral cavity was undertaken in February 2011, the report of such evaluation is not contained within the record and cannot now be reviewed.  The statement of the case indicates that such an examination was completed, but from the recitation of pertinent data and opinion therein it appears that the question of aggravation was not fully addressed by the VA examiner.  "[N]ot due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  It is also noted that the record includes a November 2006 report from a private attending dentist who has treated the Veteran for more than 25 years and who opined that the Veteran's clenching disorder was stress-related.  

Testimony of the Veteran at his recent Board hearing was to the effect that he was exposed to harmful radiation on one or more occasions in service, to include as a result of service aboard the U.S.S. Hickman County which had previously been involved in radiation activities, including Operation Dominic 2 and Operation Castle, and he alleges that his radiation exposure may have led to the onset of one or more of his claimed disabilities.  This contention has not to date been developed or considered by the AOJ.  Remand to address this question is necessary, to include as appropriate the level of the Veteran's radiation exposure in service and its impact, if any.  

Also, per Manlincon, supra, the AOJ on remand should provide to the Veteran, as appropriate, a statement of the case regarding his asserted notice of disagreement in April 2014 to the rating decision in April 2013 in which service connection for low back disorder, tuberculosis, hearing loss, and a kidney cyst was denied.  


Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Undertake any and all needed development to ascertain whether and to what extent he may have been exposed to ionizing radiation during active service, to include seeking the Veteran's input as to this matter and obtaining verifying data from the service department or other appropriate source.  A formal, written determinations should then be entered by the AOJ.  

2.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA electronic claims folder, to include all VA examination reports (see description above regarding VA examination reports not currently of record).  

3.  After completing directives (1)-(2), afford the Veteran one or more VA examinations in order to assess the nature and etiology of his claimed bruxism and its relationship to service-connected PTSD and claimed inservice head trauma.  The claims folder should be made available to and reviewed by each VA examiner for use in the study of this case.  Such examinations should entail the taking of a complete medical/psychiatric history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by each examiner.  All pertinent diagnoses should be fully set forth.  

The VA examiner, as applicable, should then offer a medical opinion with full supporting rationale as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any bruxism now present had its onset in service or is otherwise attributable to service or any event therein, to include claimed head trauma?

(b)  Is it at least as likely as not (50 percent or greater probability) that any bruxism now present was directly caused or aggravated by the Veteran's PTSD?  If it is determined that such entity was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder(s) before the aggravation.

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

4.  After completing directives (1)-(2), afford the Veteran a VA examination in order to assess the nature and etiology of his claimed asbestosis.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case.  Such examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth.  

The VA examiner should then offer a medical opinion with full supporting rationale as to the following:

Is it at least as likely as not (50 percent or greater probability) that any asbestosis now present had its onset in service or is otherwise attributable to service or any event therein?

5.  After completing directives (1)-(2), afford the Veteran a VA examination in order to assess the nature and etiology of his claimed early onset peripheral neuropathy, to include its relationship to conceded exposure to Agent Orange and other toxic herbicide.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case.  Such examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth.  

The VA examiner should then offer a medical opinion with full supporting rationale as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any indicated peripheral neuropathy had its onset in service or is otherwise attributable to service or any event therein, including but not limited to exposure to toxic herbicide?  

(b)  Is it at least as likely as not (50 percent or greater probability) that early onset peripheral neuropathy had its onset during the one-year period immediately following the Veteran's discharge from active service in May 1970, and, if so, how and to what degree was it manifested.  

6.  Lastly, as to these three claims, adjudicate/ readjudicate the reopened and/or original claims for service connection for asbestosis, peripheral neuropathy, and bruxism, based on all of the evidence of record, including that received by VA since entry of the most recent statement of the case or supplemental statement of the case, and all governing law and regulations.  In doing so, the AOJ should note the conceded exposure to herbicides and that the Veteran engaged in combat.  If any benefit sought is not granted to the Veteran's satisfaction, furnish him an SSOC and afford him a reasonable period for a response, before returning the case to the Board for further review.

7.  As to the claims in which the Veteran filed an NOD, provide as appropriate a statement of the case to the Veteran as to the April 2013 denials of service connection for a low back disorder, tuberculosis, hearing loss, and a kidney cyst and advise him of his right to perfect an appeal relating thereto if a substantive appeal is filed within 60 days.  

No action by the appellant is necessary until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


